Name: 76/309/Euratom: Council Decision of 15 March 1976 adopting a research and training programme (1976 to 1980) for the European Atomic Energy Community in the field of biology - health protection ('radiation protection' programme)
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-03-20

 Avis juridique important|31976D030976/309/Euratom: Council Decision of 15 March 1976 adopting a research and training programme (1976 to 1980) for the European Atomic Energy Community in the field of biology - health protection ('radiation protection' programme) Official Journal L 074 , 20/03/1976 P. 0032 - 0033++++ ( 1 ) OJ N C 280 , 8 . 12 . 1975 , P . 61 . ( 2 ) OJ N C 15 , 22 . 1 . 1976 , P . 19 . ( 3 ) OJ N L 116 , 1 . 5 . 1973 , P . 1 . COUNCIL DECISION OF 15 MARCH 1976 ADOPTING A RESEARCH AND TRAINING PROGRAMME ( 1976 TO 1980 ) FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY IN THE FIELD OF BIOLOGY _ HEALTH PROTECTION ( " RADIATION PROTECTION " PROGRAMME ) ( 76/309/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTING THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS IT IS IN THE INTERESTS OF THE COMMUNITY TO SUPPLEMENT , BROADEN AND DEEPEN THE INFORMATION NECESSARY FOR AN OBJECTIVE EVALUATION OF THE EFFECTS OF AND THE DANGERS ARISING FROM IONIZING RADIATIONS WITH REGARD TO INDIVIDUALS AND TO PLANT , ANIMAL AND HUMAN LIFE ; WHEREAS THE RESEARCH DEALT WITH BY THIS DECISION IS AN APPROPRIATE WAY OF PURSUING SUCH ACTION , AND CONSEQUENTLY IT IS IN THE COMMON INTEREST TO ADOPT A MULTIANNUAL PROGRAMME IN THE FIELD OF RADIATION PROTECTION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND TRAINING PROGRAMME IN THE FIELD OF RADIATION PROTECTION AS DEFINED IN THE ANNEX IS HEREBY ADOPTED FOR A FIVE-YEAR PERIOD BEGINNING 1 JANUARY 1976 . ARTICLE 2 THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS AND THE MAXIMUM NUMBER OF STAFF NECESSARY FOR THE EXECUTION OF THE PROGRAMME SHALL BE RESPECTIVELY 39 MILLION UNITS OF ACCOUNT AND 68 COMMUNITY SERVANTS AND 20 MEN / YEAR FOR THE INFRASTRUCTURE OF THE JRC , ISPRA , IN SUPPORT OF THE BIOLOGY GROUP AT ISPRA , THE UNIT OF ACCOUNT BEING DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 25 APRIL 1973 APPLICATION TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 3 ) . ARTICLE 3 ON A PROPOSAL FROM THE COMMISSION THE PROGRAMME SHALL BE REVIEWED DURING THE FIRST YEAR TO ENSURE , IF NECESSARY , ITS HARMONIZATION WITH THE NEW DIRECT ACTION PROGRAMME . ANY AMENDMENTS WHICH RESULT FROM THIS REVIEW WILL TAKE EFFECT FROM THE BEGINNING OF 1977 AT THE LATEST . AS LONG AS NO DECISION TO REVISE IS TAKEN , ANY PROJECTS WHICH HAVE BEEN STARTED WILL BE CONTINUED WITHIN THE LIMITS OF THE FUNDS GRANTED . ARTICLE 4 THE COMMISSION SHALL BE RESPONSIBLE FOR THE CONTINUOUS SUPERVISION OF THE IMPLEMENTATION OF THE PROGRAMME IN ORDER TO ENSURE THAT REAL COORDINATION HAS BEEN ACHIEVED AND TO DECIDE WHETHER DEVELOPMENTS IN THE SITUATION OR UNFORESEEN RESEARCH RESULTS NECESSITATE CHANGES TO THE PROGRAMME . TO THIS END IT WILL REPORT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT AT THE END OF THE SECOND YEAR OF THE PROGRAMME AND WILL PROPOSE , WHERE APPROPRIATE , ANY AMENDMENTS NECESSARY . DONE AT BRUSSELS , 15 MARCH 1976 . FOR THE COUNCIL THE PRESIDENT R . VOUEL ANNEX RADIATION PROTECTION PROGRAMME ( INDIRECT ACTION ) A MAXIMUM AMOUNT OF 39 MILLION UNITS OF ACCOUNT AND A MAXIMUM STAFF OF 68 COMMUNITY SERVANTS AND 20 MEN / YEAR FOR THE INFRASTRUCTURE OF THE JRC , ISPRA WILL BE ALLOCATED TO THIS OBJECTIVE . THE AIM OF THE WORK IS TO SUPPLEMENT , BROADEN AND DEEPEN THE SCIENTIFIC AND TECHNICAL KNOWLEDGE NECESSARY FOR DETERMINING AND KEEPING UP TO DATE THE PERMISSIBLE RADIATION LEVELS IN MAN AND THE PERMISSIBLE LEVEL OF CONTAMINATION OF THE VARIOUS COMPONENTS OF THE ENVIRONMENT , AND FOR THE IMPROVEMENT OF THE PRACTICAL ORGANIZATION OF RADIATION PROTECTION BY THE MEMBER STATES . THIS AIM INCLUDES STUDIES ON THE PATH WHICH RADIOACTIVE CONTAMINANTS FOLLOW IN MAN AND THE ENVIRONMENT , ON THE EFFECTS OF RADIATION ON LIVING MATTER , AND ON DOSIMETRIC METHODS AND INSTRUMENTS . THE ACTIVITIES SHALL BE CARRIED OUT MAINLY UNDER CONTRACTS OF ASSOCIATION OR SHARED - COST CONTRACTS AND PARTLY BY THE COMMISSION BIOLOGY GROUP SET UP AT THE ISPRA ESTABLISHMENT .